           Case 1:19-cv-11836-LGS Document 48 Filed 06/23/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :
CARINA CRUZ,                                                  :
                                             Plaintiff,       :
                                                              :   19 Civ. 11836 (LGS)
                           -against-                          :
                                                              :        ORDER
32BJ SEIU, et al.,                                            :
                                             Defendants. :
------------------------------------------------------------- X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on December 23, 2019, pro se Plaintiff filed a Complaint against Defendants

32BJ SEIU and Kyle Bragg (Dkt. No. 2);

        WHEREAS, on June 18, 2020, Defendants 32BJ SEIU and Kyle Bragg filed a motion to

dismiss the Complaint (Dkt. No. 42);

        WHEREAS, on June 22, 2020, pro se Plaintiff filed an Amended Complaint (Dkt. No.

46). The Amended Complaint is brought against only ABM Industries. Accordingly, the Clerk

of Court terminated Defendants 32BJ SEIU and Kyle Bragg;

        WHEREAS, on June 22, 2020, pro se Plaintiff also filed a “Statement of Facts Supporting

Amended Complaint” (Dkt. No. 47). The “Statement of Facts Supporting Amended Complaint”

asserts, “I, Carina Cruz, brings this action (1) against defendant Local 32B-32J Service

Employees Internation Union (“SEIU”) . . . and (2) against defendants ABM Industry Groups,

LLC (“ABM Industry”) and ABM Janitorial Services, Inc. (“ABM Janitorial”) . . . .”;

        WHEREAS, the Amended Complaint therefore is construed as bringing claims against

Defendant 32BJ SEIU;

        WHEREAS, the Court granted pro se Plaintiff’s request to proceed in forma pauperis

(“IFP”) (Dkt. No 3). Because Plaintiff has been granted permission to proceed IFP, she is

entitled to rely on the Court and the U.S. Marshals Service to effect service. Walker v. Schult,
             Case 1:19-cv-11836-LGS Document 48 Filed 06/23/20 Page 2 of 2


717 F.3d. 119, 123 n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court

shall issue and serve all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order

the Marshals Service to serve if the plaintiff is authorized to proceed IFP). It is hereby

        ORDERED that the motion to dismiss is DENIED as moot.

        The Clerk of Court is respectfully requested to do the following: (1) reinstate Defendant

32BJ SEIU as a defendant in this action, (2) fill out a U.S. Marshals Service Process Receipt and

Return form (“USM-285 form”) for Defendant ABM Industries and issue a summons and deliver

to the Marshals Service all the paperwork necessary for the Marshals Service to effect service

upon this defendant; (3) close the motion at Dkt. No. 42; and (4) mail this order to pro se

Plaintiff.

Dated: June 23, 2020
       New York, New York




                                                   2
